Hoar, J.
We think the true construction of this devise for the benefit of the testator’s daughter is this; that it gives the income of the estate for her use absolutely, and appropriates the principal during her life only in case it shall be “ necessary for the comfort, support and education of herself or her children.” If it were not thus construed, nothing would be given to her, except upon the contingency of such a necessity and the whole might be left to accumulate for her heirs at law; which would make a distinction between her and the other children of the testator much to her disadvantage, and not apparently intended by him. With this construction, it puts her upon an equality with her brothers, so far as the income of her share of her father’s estate is concerned, securing the principal to her heirs, (who would be her children, if she should leave any at her death,) unless her circumstances or theirs should make some earlier use of it expedient.
The codicil directs that the share of John and the income thereof shall be held for his benefit and the benefit of his heirs, under the same restrictions and with the same limitations; by which we think is meant that the income shall in like manner be payable to him, and the capital be preserved for his heirs, unless it should be necessary to expend some part of it for his support, or the support or education of his children.
*345This interpretation of the will renders the decision of the questions at issue easy. It follows from it, of course, that no interest or estate in the capital or principal could be assigned by John Stevens, because he has no present interest in it vested in him. His only right to it. is upon a contingency which may never happen.
On the other hand, his right to the income annually is complete and absolute, and as much subject to his disposal as any other interest in property. Foley v. Burnell, 1 Bro. C. C. 274. Brandon v. Robinson, 18 Ves. 429.
The assignment to the plaintiffs, of the interest of John Stevens under the will and codicil, was therefore valid to transfer to them his right to the income of his share of his father’s es tote, and the bill to that extent can be sustained.

Demurrer overruled.